Citation Nr: 1101324	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-11 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979 
and from August 1982 to August 1999.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans  Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in June 2007.  A transcript of the hearing has been 
associated with the claims file.  

The appeal was remanded in October 2007 and October 2009 for 
additional development of the record.  


FINDINGS OF FACT

A left shoulder disability was not manifest in service any 
current left shoulder disability is unrelated to service, to 
include injury therein.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2002 discussed the evidence necessary to 
establish service connection.  The Veteran was asked to identify 
evidence supportive of his claims.  

A May 2003 letter discussed the status of the Veteran's claim.  
The evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.  He 
was again asked to identify evidence supportive of his claims.  

A July 2006 letter included information regarding the manner in 
which VA determines disability ratings and effective dates.

A letter dated in January 2007 listed the evidence of record.  
The Veteran was asked to submit any evidence pertaining to his 
claim.  The evidence necessary to establish service connection 
was discussed.  

A November 2007 letter requested that the Veteran submit 
pertinent evidence that had not been previously considered.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining further relevant evidence.  A 
letter dated in July 2004 discussed the evidence necessary to 
establish service connection.  The evidence of record was listed, 
and the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  The Veteran was advised of the 
manner in which VA determines disability ratings and effective 
dates.

A letter dated in May 1990 advised the Veteran of the evidence 
necessary to establish service connection.  

In response to the Veteran's August 2003 claim, he was issued a 
letter in August 2003 that discussed the evidence necessary to 
support a claim for service connection.  He was asked to identify 
evidence demonstrating that his claimed conditions existed since 
service.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.

In August 2010 the Veteran was advised that the Appeals 
Management Center (AMC) would be developing additional evidence 
in his appeal.  The status of the appeal was discussed and he was 
told how he could contact the AMC.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

The Board acknowledges that the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, he was provided with notice of what type of 
information and evidence was needed to substantiate his claims 
for service connection.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  The Board 
further notes that status as a Veteran has never been contested.  
VA has always adjudicated his claims based on his status as a 
Veteran as defined by 38 C.F.R. § 3.1.

With respect to VA's duty to assist, VA and identified treatment 
records have been obtained and associated with the record.  A VA 
examination has been conducted and an addendum obtained, and the 
Board finds that in combination they are adequate with respect to 
the issue of entitlement to service connection for a left 
shoulder disability.  In that regard, the examination was 
performed by a neutral, skilled provider who reviewed the record 
and discussed the relevant evidence in rendering his opinion.  
The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not 
alleged that the claimed right ankle disability is the result of 
combat service.  Therefore, the combat provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reflect that on separation from his 
first period of active service in August 1979, the Veteran denied 
painful or trick shoulder.  In May 1986 the Veteran was seen with 
complaints of left shoulder pain progressing over the previous 
three to four months.  He denied trauma.  Objectively, there was 
no redness or edema and range of motion was full with mild 
apprehension.  There was crepitus and neurosis with notable 
dissymmetry.  The assessment was atypical shoulder pain versus 
bursitis.  

In March 1999 the Veteran complained of left shoulder pain and 
denied specific injury.  The assessment was probably rotator cuff 
strain.  On periodic examination in April 1999 the Veteran 
endorsed painful or trick shoulder.  He clarified that he had 
occasional left shoulder pain with vigorous exercise.  
Clinically, his upper extremities were noted to be normal.  On 
retirement examination in July 1999 the Veteran endorsed painful 
or trick shoulder.  He reported an injury in 1985.  Clinically, 
his upper extremities were normal.

An October 2000 VA treatment record reflects the Veteran's report 
of longstanding shoulder pain.  

On VA examination in January 2001, the Veteran reported an injury 
to his left shoulder while practicing rappelling.  He endorsed 
occasional sharp pain on extension of his arm.  Following 
physical examination, the diagnosis was impingement syndrome of 
the left shoulder.  The examiner noted that X-rays showed no 
abnormality.  

During a March 2002 psychology consultation, the Veteran reported 
that he had sustained shoulder injuries in helicopter and 
rappelling accidents.  

Lay statements dated in July 2006 note the Veteran's complaints 
of shoulder pain.

On Gulf War protocol examination in October 2006 the Veteran 
endorsed shoulder pain.  Following physical examination the 
examiner concluded that the veteran's arthralgias were due to an 
unknown etiology.  

In a December 2007 statement, the Veteran's VA physician 
indicated that the Veteran's shoulder pain had begun with a 
rappelling injury 10 years previously.  She stated that the 
Veteran had mild to moderate degenerative joint disease in his 
shoulder and that the condition had a 50 percent or greater 
chance of being related to previous military trauma.

On VA examination in June 2009, the Veteran's history was 
reviewed.  He reported that he injured his shoulder due to a fall 
from a rappelling rope, but that he did not seek immediate 
medical attention and that the acute symptoms resolved.  He noted 
that the course of the disability was episodic.  Following 
physical examination, the diagnosis was subacromial bursitis of 
the left shoulder.  The examiner concluded that the condition was 
less likely than not caused by or a result of the left shoulder 
condition in service.  She reasoned that the Veteran's current 
physical examination and X-ray studies were consistent with a 
diagnosis of subacromial bursitis.  She noted that there were no 
structural abnormalities or significant muscular deficiencies on 
examination and that therefore, the subacromial bursitis was an 
overuse type of injury.  She indicated that potential causative 
factors included deconditioning, muscle imbalance, and 
neuromuscular inefficiency and that those factors were all 
unrelated to the acute incident in service.

In December 2009 the VA examiner provided an addendum to the June 
2009 examination report.  She noted that the claims file was 
again reviewed.  She concluded that subacromial bursitis of the 
left shoulder was less likely than not caused by or the result of 
a left shoulder condition in service.  She reasoned that the 
veteran's physical examination in 1986 had no objective findings 
consistent with a well defined anatomic or functional injury such 
as rotator cuff tear, tendonitis, or shoulder arthrofibrosis.  
She noted that the provider's statement of atypical versus 
bursitis was a statement outlining a differential, rather than a 
definitive diagnosis, and that it was thus unclear whether the 
Veteran even had bursitis.  She indicated that whether or not 
there was a previous diagnosis of bursitis, it was important to 
emphasize that an episode of subacromial bursitis at one point in 
time is not necessarily related to another episode at another 
point unless there was some underlying functional or anatomic 
impairment within the shoulder complex.  She noted that the 
Veteran's current and previous physical examination in 1986 did 
not identify any structural deficiency that could explain chronic 
inflammation of the bursa that was initiated in 1986 and 
persisted.

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for a left 
shoulder disability.  In this regard, the Board acknowledges that 
complaints of shoulder pain were documented in service, and that 
one assessment indicated atypical shoulder pain versus bursitis.  
However, while the Veteran endorsed painful or trick shoulder on 
retirement examination in July 1999, his upper extremities were 
clinically normal on examination.  Moreover, the June 2009 VA 
examiner concluded in his December 2009 addendum that the current 
diagnosis was less likely than not related to service.  She 
stated that whether or not there was a previous diagnosis of 
bursitis in service, one episode of subscromial bursitis was not 
necessarily related to a subsequent one unless there was some 
underlying functional or anatomic impairment within the shoulder 
complex.  She noted that the Veteran's 1986 examination did not 
identify any structural deficiency that could explain chronic 
inflammation of the bursa that was initiated in service and 
persisted.  The Board notes that the examiner reviewed the claims 
file, including the service medical records, and discussed the 
relevant findings and the underlying rationale for her 
conclusions.  There is no indication that the examiner was not 
fully aware of the Veteran's medical history or that she 
misstated any relevant fact.  Therefore, the Board finds the 
report of the June 2009 and the December 2009 addendum 
examination to be of great probative value regarding the 
Veteran's claimed left shoulder disability.

The Board has considered the Veteran's statements as to the 
etiology of this disability and notes that he is certainly 
competent to report symptomatology and when it occurred.  In 
addition, his reports are corroborated in this instance by the 
numerous complaints noted in his service treatment records.  
However, even where a Veteran asserted continuity of 
symptomatology since service, he is not necessarily competent to 
establish a nexus between the continuous symptomatology and a 
current claimed condition.  See Savage v. Gober, 10 Vet. App. 
488, 495- 98 (1997); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

Moreover, competence and credibility are separate matters which 
must be addressed.  As noted by the Federal Circuit in Buchanan, 
the Board has considered the lay statements by the Veteran to VA 
and to medical professionals.  The Veteran has presented 
conflicting statements regarding onset and etiology of his left 
shoulder disability.  In that regard, the Board notes that when 
he was seen for left shoulder complaints in service, he denied 
specific trauma or injury.  It was not until he sought disability 
benefits that he asserted that he suffered injuries in helicopter 
and rappelling accidents in service.  Again, the Board notes that 
the Veteran is competent to report that he had pain and other 
symptoms in service and that such continued post service.  The 
Board also again acknowledeges that some shoulder complaints in 
service are documented.  However, his statements regarding the 
circumstances surrounding the onset of his complaints are 
unreliable and not credible in that his revised history is 
inconsistent with past statements and inconsistent with prior 
medical evidence.  

Accordingly, the Board finds that the Veteran's statements are in 
large part unreliable and not credible, and, consequently, his 
lay assertions are far outweighed by the opinion of the competent 
health care provider discussed above.  As noted, the VA examiner 
considered the Veteran's lay reports and his complaints during 
service, but also relied on the documented medical record, and 
ultimately concluded that this claimed disability is not related 
to service.  The Board finds that the opinion of the June 2009 VA 
examiner and her subsequent December 2009 addendum are the most 
probative evidence of record as to a relationship between the 
claimed disability and service, and it outweighs the assertions 
of a continuity of symptomatology since service.

In summary, the Board has considered the record and the Veteran's 
assertions, and the Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a left shoulder disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


